Case: 13-20387   Document: 00512773824    Page: 1   Date Filed: 09/18/2014




               REVISED SEPTEMBER 18, 2014
        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                      FILED
                                                                September 17, 2014
                                No. 13-20387
                                                                   Lyle W. Cayce
                                                                        Clerk
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                          Plaintiff
v.

SIMBAKI, LIMITED, doing business as Berryhill Baja Grill & Cantina;
PHILLIP J. WATTEL; SIMBAKI-I, INCORPORATED, doing business as
Berryhill Baja Grill & Cantina; BERRYHILL HOT TAMALES
CORPORATION, doing business as Berryhill Baja Grill & Cantina, also
known as Corporate Berryhill,

                                          Defendants - Appellees

v.

LAURA BAATZ; KIMBERLY KULIG,

                                          Intervenor - Plaintiffs - Appellants


                Appeal from the United States District Court
                     for the Southern District of Texas


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
EDITH BROWN CLEMENT, Circuit Judge:
      Kimberly Kulig and Laura Baatz appeal the district court’s dismissal of
their Title VII lawsuit against Berryhill Hot Tamales Corporation for failure
to exhaust administrative remedies. The district court based its exhaustion
holding on a determination that only pro se parties may invoke the judicially-
    Case: 13-20387      Document: 00512773824        Page: 2    Date Filed: 09/18/2014



                                    No. 13-20387


recognized exceptions to Title VII’s named-party requirement. Because we
determine that parties represented by counsel may too invoke the exceptions
to the named-party requirement, we VACATE and REMAND for further
proceedings consistent with this opinion.


                                           I.
                                           A.
      Berryhill Baja Grill & Cantina is a chain restaurant with locations in
Texas and Mexico. Individual Berryhill restaurants are either (1) “corporate
stores” owned and operated by Berryhill’s Corporate parent, Defendant
Berryhill Hot Tamales Corporation (“Berryhill Corporate” or “Corporate”), or
(2) franchise-locations operated by third-party owners. 1 Jeff Anon serves as
the CEO of Berryhill Corporate.
      Plaintiffs Kimberly Kulig and Laura Baatz worked for the Berryhill Baja
Grill & Cantina on Montrose Street in Houston (“Berryhill Montrose” or
“Montrose”). Berryhill Montrose is a franchise-location, and is owned and
operated by Defendant Phillip Wattel.
      Laura Baatz began work for Berryhill Montrose in 2003, though the
story as to how she came to work for the Montrose location is both convoluted
and disputed. Both parties agree that, after reading an advertisement in a
local newspaper seeking bartenders, Baatz visited a Berryhill Corporate-
owned restaurant to fill out a job application. And both parties also agree that
she interviewed at the Berryhill Corporate-owned store the same day. The
dispute concerns what happened next: Baatz claims that she was offered a job
with Berryhill, and was sent over to the Berryhill Montrose location to fill out


      1 Berryhill Corporate franchises Berryhill Baja Grill & Cantina Restaurants through
the Berryhill Franchise Corporation.
                                           2
    Case: 13-20387      Document: 00512773824   Page: 3   Date Filed: 09/18/2014



                                 No. 13-20387


some pro forma paperwork and then begin work. Berryhill Corporate counters
that Baatz was merely referred to the Berryhill Montrose location, and she had
to apply for, and be offered, a job before beginning work. But regardless of
whether Baatz was actually hired before she arrived at the Berryhill Montrose,
both parties agree that Baatz then visited the Montrose restaurant and
interviewed with Wattel. Baatz then began work.
      By contrast, the story of how Plaintiff Kimberly Kulig came to work for
Berryhill Montrose is undisputed. Kulig interviewed with, and was hired by,
Berryhill Montrose in 2003.
      While employed by Berryhill Montrose, Baatz and Kulig were sexually
harassed by Wattel. Baatz and Kulig allege that he:
     • Groped, slapped, and bit them. Some of the slaps were reportedly so
        hard that they caused bruises.
     • Harassed them verbally.
     • Asked them to sign napkins giving him permission to grab their
        bottoms.
     • Exposed himself.
     • Kissed them without permission.
     • Showed up to work drunk.
Wattel concedes that:
     • Berryhill Montrose was a “grab-assy place.”
     • He patted Kulig on her bottom multiple times, and once spanked her
        so hard that she bruised.
     • He bit Kulig.
     • He asked Baatz to go out of town with him.
     • He asked Baatz to have a child with him, but not in a “meaningful”
        way.
                                       3
    Case: 13-20387    Document: 00512773824     Page: 4   Date Filed: 09/18/2014



                                 No. 13-20387


      • He invited Baatz to join him on his boat, with the invitation “Pants
         okay, but not necessary.” Wattel argues he was just being helpful and
         advising her regarding the weather.
      • After receiving complaints regarding the sexual harassment, he
         posted a sign indicating that “Notice: sexual harassment in this area
         will not be reported. However, it will be graded.” Wattel claims the
         sign was a joke that was intended to lighten the mood.
      Baatz worked for Berryhill Montrose from 2003 until 2005, when she
quit on account of the sexual harassment. However, Baatz rejoined Berryhill
Montrose three weeks after quitting. She then worked until February 2008,
when she either left (as she claims) or was fired (as Berryhill Montrose claims),
after an incident where she left the bar unattended to go pick up medicine for
her heart palpitations. Baatz alleges that her heart palpitations were brought
on by Wattel’s sexual harassment.
      Kulig’s employment with Berryhill Montrose follows a somewhat similar
pattern. After a disagreement regarding the tip jar in 2005, Wattel fired her.
Kulig then attempted to secure employment with another Berryhill
restaurant, but was precluded from doing so by a Berryhill policy that
prevented employees from transferring between Berryhill restaurants without
the permission of their former boss. Kulig rejoined Berryhill Montrose in 2006,
after being promised that she would be treated better. When her treatment
did not improve, she quit again in December 2007.
                                       B.
      Fed up with the sexual harassment, Kulig and Baatz filed EEOC
charges. Kulig filed in the fall of 2007, Baatz in spring of 2008. John Shely, a
partner at Andrews Kurth LLP, and a patron of Berryhill Montrose,
represented Baatz and Kulig when they filed their charges. The charges both

                                       4
     Case: 13-20387      Document: 00512773824        Page: 5    Date Filed: 09/18/2014



                                     No. 13-20387


appear to name the same entity, and complained of similar misconduct on
Wattel’s part:
   • Kulig’s charge named “Berryhill Baja Grill” and listed the defendant’s
      street address as “3407, Montrose Boulevard, Suite A-8, Houston, TX
      77006.” The charge noted that Kulig had “been subject to unwelcome
      conduct of a sexual nature since January 2007,” and alleges that after
      complaining about the “unwelcome conduct” her “hours were reduced.”
      Kulig’s charge specifically notes that “Philip Wattel[], Owner, informed
      me of the reduced and restricted hours.”
   • Baatz’s charge also names the “Berryhill Baja Grill,” provides a
      Montrose Boulevard street address, and explains that she was “subjected
      to unwelcome sexual conduct by Mr. Philip Wat[t]el, Owner.” Baatz’s
      charge further noted that “[t]he working environment became so
      intolerable that I was left no alternative but to quit my job.”
      Even though the charges did not discuss Berryhill Corporate, EEOC
twice (once for Kulig and once for Baatz) served notice on Berryhill Corporate
that charges of discrimination had been filed against “your organization.”
EEOC addressed the letters to Jeff Anon, who is Berryhill Corporate’s CEO.
Berryhill Corporate concedes it received the letters.
      Kristine Troger, who was at the time Berryhill Corporate’s Director of
Operations and had previously dated Wattel, 2 led Berryhill Corporate’s
response to the EEOC charges.




      2   Troger now runs her own Berryhill franchise restaurant. The record leaves little
doubt as to Troger’s thoughts on Wattel. When Berryhill Corporate received notice of the
charges against Wattel, she wrote an email to Anon indicating that the charges are “BAD,”
“toxic for Berryhill,” and “beg[ging] [Anon] not to do business with [Wattel] anymore.”
                                            5
    Case: 13-20387    Document: 00512773824    Page: 6   Date Filed: 09/18/2014



                                No. 13-20387


   With respect to Kulig’s charge, Troger called EEOC and informed them
     that Berryhill Montrose was not a “corporate store,” and Berryhill
     Corporate did not want to be involved. Troger asked that Berryhill
     Corporate be released from the charge by EEOC.
   With respect to Baatz’s charge, Troger sent a letter to EEOC again
     indicating that they had nothing to do with Wattel’s operation. The
     letter explained that “Mr. Wattel is not an owner or operator of Berryhill
     Hot Tamales Corp. He is the franchisee of the Montrose location of
     Berryhill Baja Grill.”    The letter noted that “Mr. Wattel is solely
     responsible for answering to these allegations and Berryhill [Corporate]
     wishes to be removed as a party to the investigation.”
     Beyond Troger’s limited communications with EEOC, Berryhill
Corporate’s precise role during EEOC proceedings remains murky and a source
of dispute. Corporate clearly knew that EEOC proceedings were occurring,
and CEO Anon testified that Berryhill Corporate could have remained involved
in the investigation had it chosen to. Further, internal EEOC documents
indicate that EEOC considered Corporate to be a respondent in the matter,
and EEOC’s call log suggests that Troger received at least one phone call from
EEOC that she did not return. However, Berryhill Corporate does not appear
to have been invited to the fact-finding conference, and the majority of the
notices relating to EEOC proceedings appear to have gone solely to Wattel at
Berryhill Montrose.
                                     C.
     After its investigation was completed, EEOC determined that Wattel
had engaged in sustained harassment in violation of Title VII. EEOC filed suit
against Berryhill Montrose in the Southern District of Texas in 2012. A couple
of months later Baatz and Kulig intervened, and added Wattel, Berryhill

                                      6
    Case: 13-20387     Document: 00512773824     Page: 7   Date Filed: 09/18/2014



                                  No. 13-20387


Corporate, and an additional Berryhill Montrose entity as defendants.
Berryhill’s Corporate’s Title VII liability was based on either a single or joint-
employer liability scheme. Baatz and Kulig also pled state law claims against
Berryhill Corporate, but those claims were dismissed under Rule 12(b)(6), and
not appealed here.
      Critically for our purposes, Berryhill Corporate moved for summary
judgment arguing that (1) Kulig and Baatz failed to exhaust their
administrative remedies against Corporate because they did not name
Corporate in their EEOC charges, (2) Kulig and Baatz could not show that
Corporate was liable under Title VII through either a single employer or a joint
employer liability scheme.
      The district court agreed with Corporate that Baatz and Kulig did not
exhaust their administrative remedies against Corporate because Baatz and
Kulig did not name Berryhill Corporate in the charges they filed with EEOC.
In explaining the decision, the court further indicated that Baatz and Kulig
could not invoke any of the judicially-recognized exceptions to Title VII’s
named-party requirement because they were represented by counsel when
they filed their charges.    The district court did not make a single or joint
employer liability determination.
      After summary judgment was granted, the district court severed
Berryhill Corporate from the lawsuit, and Baatz and Kulig timely appealed.
On appeal, Baatz and Kulig argue (1) the district court erred in determining
that they did not name Berryhill Corporate in their EEOC charges, and (2)
even if they did not name Berryhill Corporate in the EEOC charges, the district
court erred when it determined that only pro se parties may invoke the
judicially-recognized exceptions to Title VII’s named-party requirement.



                                        7
    Case: 13-20387     Document: 00512773824    Page: 8   Date Filed: 09/18/2014



                                 No. 13-20387


                                       II.
      We review the district court’s grant of summary judgment de novo. City
of Alexandria v. Brown, 740 F.3d 339, 350 (5th Cir. 2014). Summary judgment
is appropriate when the pleadings, the discovery and disclosure material on
file, and any affidavits show that there is no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law. Id. No
genuine dispute of fact exists if the record taken as a whole could not lead a
rational trier of fact to find for the non-moving party. Id. We view the facts in
the light most favorable to the non-moving party. Id. We may affirm summary
judgment on any basis raised below and supported by the record. Id.


                                      III.
      Baatz and Kulig first argue that the district court erred in determining
that they did not name Berryhill Corporate in their EEOC charges. We agree
with the district court that Baatz’s and Kulig’s EEOC charges did not name
Berryhill Corporate.
      We recognize a general rule that “a party not named in an EEOC charge
may not be sued under Title VII.” Way v. Mueller Brass Co., 840 F.2d 303, 307
(5th Cir. 1988). When applying that general rule, however, courts liberally
construe Title VII’s naming requirement so as to not frustrate claimants with
needless procedural roadblocks. See, e.g., Lewis v. Asplundh Tree Expert Co.,
402 F. App’x 454, 456 (11th Cir. 2010); Eggleston v. Chicago Journeymen
Plumbers’ Local Union No. 130, U.A., 657 F.2d 890, 905-06 (7th Cir. 1981);
Romero v. U. Pac. R.R., 615 F.2d 1303, 1311 (10th Cir. 1980). One such way
courts do so is avoiding “hypertechnical” readings of charges; for example,
when the party named in the EEOC charge is legally identical to the party that



                                       8
    Case: 13-20387      Document: 00512773824        Page: 9    Date Filed: 09/18/2014



                                    No. 13-20387


is sued, courts permit the suit to go forward. See, e.g., Onan v. Cnty. of
Roanoke, 52 F.3d 321, at *2 (4th Cir. 1995).
      Baatz and Kulig claim that they satisfied the named-party requirement
because they used Berryhill Corporate’s trade name (“Berryhill Baja Grill”) in
the EEOC charges, which is all that they imply is required to comply with Title
VII’s naming requirement. But Baatz’s and Kulig’s argument improperly tries
to stretch a judicial recognition that sometimes parties will accidently use only
a company’s trade name on EEOC charges, even though the company is
“informally referred to in the body of the charge” 3—and a corresponding
judicial willingness to find that the company was named in such a charge—
into a blanket rule that the use of a trade name is always sufficient even when
there is no other indication anywhere in the charge that the company violated
Title VII. We decline to sanction such an expansion, which would seriously
undermine the purposes of the named party requirement.
      We conclude from a review of these particular charges that Baatz and
Kulig only named Berryhill Montrose (and not Berryhill Corporate). “Berryhill
Baja Grill” is the trade name not only for Berryhill Corporate, but also for
franchisees such as Berryhill Montrose.           The charges list the address for
Berryhill Montrose—not Berryhill Corporate—and further note, despite record
evidence indicating that both Baatz and Kulig knew that Jeff Anon was the
leader of Berryhill Corporate, 4 that Wattel was the “owner” of the Berryhill
company named in the charge. Nowhere in the charges do either Baatz or
Kulig discuss the behavior of Berryhill Corporate.               Given the multiple



      3 Romero, 615 F.2d at 1311.
      4 For example, Laura Baatz noted that “Mr. Anon is the head of Berryhill corporate
as I understand it” in a letter to EEOC investigator Patrica Palacios, and Kimberly Kulig
noted Jeff Anon and Kristine Troger’s corporate inspections during her deposition.
                                           9
    Case: 13-20387      Document: 00512773824        Page: 10     Date Filed: 09/18/2014



                                     No. 13-20387


indications in the charges that Baatz and Kulig were referring to Berryhill
Montrose, and Berryhill Montrose alone, Baatz and Kulig cannot claim that
the charges named Berryhill Corporate simply because they used the Berryhill
trade name.
      Baatz and Kulig counter that they must have named Berryhill Corporate
in the charges because after the charges were filed EEOC provided Berryhill
Corporate with notice that charges had been filed against “your organization.”
But just as the Supreme Court found it inappropriate to look to EEOC’s post-
charge notices to determine what constitutes a charge in Federal Express Corp.
v. Holowecki, 552 U.S. 389, 403-04 (2008), 5 we similarly believe it would be
inappropriate for us to look to a post-charge notice to determine whether a
party was named. It would certainly be incongruous, to the say the least, for
us to look to EEOC’s notification to determine whether the charge named a
party when we cannot look to the notification to determine what constitutes a
charge. Accordingly, notwithstanding EEOC’s choice to send a post-charge
notice of proceedings to Berryhill Corporate, we conclude—given the face of the
charges—that Baatz and Kulig did not name Berryhill Corporate in the
charges.


                                           IV.
      Because Baatz and Kulig did not name Berryhill Corporate in their
EEOC charges, our next step is to determine whether they may invoke the
judicially-recognized exceptions to Title VII’s named-party requirement. The




      5  The Holowecki Court explained that it “would be illogical and impractical to make
the definition of charge dependent upon a condition subsequent over which the parties have
no control.” 552 U.S. at 404.
                                           10
   Case: 13-20387     Document: 00512773824     Page: 11   Date Filed: 09/18/2014



                                 No. 13-20387


district court held that they could not on the grounds that only pro se parties
may invoke the exceptions to the named-party requirement.
      Baatz and Kulig argue that the district court erred in making that
determination because parties represented by counsel should also be able to
invoke the judicially-recognized exceptions to the named-party requirement.
We agree with Baatz and Kulig.
                                       A.
      The starting point for determining whether parties represented by
counsel may invoke the exceptions to the named-party requirement is to lay
out what exactly those exceptions are. The circuits have articulated a variety
of different standards for determining whether an unnamed party may be sued
under Title VII.
      The Third Circuit looks at whether the party that appeared before EEOC
adequately represented the unnamed party’s interests. In Glus v. G.C. Murphy
Co., 562 F.2d 880 (3d Cir. 1978), the court set out a four-part test to determine
whether there was sufficient identity-of-interest between the named and the
unnamed party so that the unnamed party could be sued in court despite not
being named in the charge:
             1) whether the role of the unnamed party could through
      reasonable effort by the complainant be ascertained at the time of
      the filing of the EEOC complaint;
             2) whether, under the circumstances, the interests of a
      named are so similar as the unnamed party’s that for the purpose
      of obtaining voluntary conciliation and compliance it would be
      unnecessary to include the unnamed party in the EEOC
      proceedings;
             3) whether its absence from the EEOC proceedings resulted
      in actual prejudice to the interests of the unnamed party;
             4) whether the unnamed party has in some way represented
      to the complainant that its relationship with the complainant is to
      be through the named party.

                                       11
    Case: 13-20387       Document: 00512773824          Page: 12     Date Filed: 09/18/2014



                                       No. 13-20387



Id. at 888 (internal line breaks added).
       The Seventh Circuit, while accepting the Third Circuit’s Glus test, has
also recognized that certain parties with actual notice of the EEOC proceedings
may also be sued. See, e.g., Eggleston, 657 F.2d at 905-07. The Seventh Circuit
justifies the actual notice exception on the grounds that the named-party
requirement is meant to “give[] the employer some warning of the conduct
about which the employee is aggrieved and afford[] the EEOC and the
employer an opportunity to attempt conciliation without resort to the courts.”
Alam v. Miller Brewing, 709 F.3d 662, 666 (7th Cir. 2013) (internal quotation
marks omitted).       As such, if “an unnamed party has been provided with
adequate notice of the charge, under circumstances where the party has been
given the opportunity to participate in conciliation proceedings aimed at
voluntary compliance,” the purpose of the named-party requirement has been
accomplished, and “the charge is sufficient to confer jurisdiction over that
party.” Eggleston, 657 F.2d at 905. 6
       The Ninth Circuit, by contrast, bases its exception on predictability. In
Viswanathan v. Leland Stanford Junior University, 1 F. App’x 669 (9th Cir.
2001), the Ninth Circuit observed that “[t]he failure to name a party in an
EEOC charge precludes the possibility of suing under Title VII unless the
unnamed party was 1) involved in acts which were the subject of the EEOC
charge, or 2) should have anticipated that it would be named in a Title VII




       6 Some courts refer to all of the judicially-recognized exceptions to the named-party
requirement as the identity-of-interest exception even though the courts are applying both
the Glus identity-of-interest test and Eggleston actual notice test. See, e.g., Szoke v. United
Parcel Serv. of Am., 398 F. App’x 145, 154 (6th Cir. 2010); Romero, 615 F.2d at 1311. In order
to avoid confusion, this opinion will only refer to the “identity-of-interest exception” in the
narrow sense so as to reference the Third Circuit’s Glus test.
                                             12
    Case: 13-20387       Document: 00512773824          Page: 13     Date Filed: 09/18/2014



                                       No. 13-20387


suit.” Id. at 672 (internal quotation marks omitted); see also Sosa v. Hiraoka,
920 F.2d 1451, 1458-59 (9th Cir. 1990).
       Finally, the Tenth Circuit appears to loosely follow the Third Circuit’s
Glus test, see, e.g., Romero, 615 F.2d at 1311-13, but has further explained that
“[d]epending on the facts” of a case “additional factors may be relevant,” id. at
1312. So, for example, the Tenth Circuit has determined a plaintiff may sue
an unnamed party when the named and unnamed party are shown to
constitute a single employer. See, e.g., Knowlton v. Teltrust Phones, Inc., 189
F.3d 1177, 1185 (10th Cir. 1999).
       The remaining circuits that have weighed in on the question (the Second,
Sixth, Eighth, and Eleventh Circuits) generally apply the Seventh Circuit’s
standard, which permits parties to invoke either the Glus identity-of-interest
exception or the Eggleston actual notice exception. See, e.g., Johnson v. Palma,
931 F.2d 203, 209 (2d Cir. 1991); Romain v. Kurek, 836 F.2d 241, 245-46 (6th
Cir. 1987); Greenwood v. Ross, 778 F.2d 448, 451 (8th Cir. 1985); Virgo v.
Riviera Beach Associates, Ltd., 30 F.3d 1350, 1359 (11th Cir. 1994). 7 Our
circuit—as our district courts have recognized—also follows that approach.
See, e.g., Way, 840 F.2d at 307 (citing Romain, 772 F.2d 281, 283 (6th Cir.
1985)); McKee v. McDonnell Douglas Technical Servs. Co., 700 F.2d 260, 265
(5th Cir. 1983) (citing Eggleston, 657 F.2d at 905); Walsh v. Aries Freight Sys.,
L.P., 2007 WL 3001650, at *4 (S.D. Tex. Oct. 12, 2007) (Rosenthal, J.). 8 As


       7  Like the Tenth Circuit, the Eleventh Circuit also realizes that the tests for the
judicial exceptions to the named-party requirements are not meant to be “rigid,” and
accordingly “other factors may be relevant depending on the specific facts of the case.” Lewis
v. Asplundh Tree Expert Co., 402 F. App’x 454, 457 (11th Cir. 2010) (internal quotation marks
and alterations omitted). As such, the Eleventh Circuit also sometimes considers “whether
an investigation of the unnamed party could have reasonably grown out of the EEOC charge.”
Id. (internal quotation marks and alterations omitted).
        8 We are aware that at least one Fifth Circuit case only examines the Glus factors.

See, e.g., Hartz v. Adm’rs of Tulane Educ. Fund, 275 F. App’x 281, 286 (5th Cir. 2008).
                                             13
    Case: 13-20387        Document: 00512773824          Page: 14      Date Filed: 09/18/2014



                                        No. 13-20387


such, we examine whether a party can meet either (1) the Third Circuit’s Glus
test for whether there is an identity-of-interest or (2) the Seventh Circuit’s
Eggleston test for whether there was actual notice of the charge and an
opportunity to participate in conciliation.
                                               B.
       But can represented parties invoke the exceptions to the named-party
requirement? District courts across the country have split on the question.
See, e.g., EEOC v. Bass Pro Outdoor World, LLC, 884 F. Supp. 2d 499, 528-29
(S.D. Tex. 2012) (citing cases), reconsidered in other parts, 2014 WL 3795579
(S.D. Tex. 2014).        And the parties point us to no circuit court decisions
addressing the precise issue. We conclude that parties represented by counsel
can invoke the exceptions to the named-party requirement.
       First, allowing represented parties to invoke the exceptions as well is
more consistent with the way this court treats pro se litigants. Despite our
general willingness to construe pro se filings liberally, we still require pro se
parties to fundamentally “abide by the rules that govern the federal courts.”
Frazier v. Wells Fargo Bank, N.A., 541 F. App’x 419, 421 (5th Cir. 2013)
(internal quotation marks omitted). 9 Pro se litigants must properly plead
sufficient facts that, when liberally construed, state a plausible claim to
relief, 10 serve defendants, 11 obey discovery orders, 12 present summary


However, even Berryhill Corporate’s brief recognizes the applicability of both the actual
notice and identity-of-interest exceptions to the named-party requirement—Berryhill
Corporate just argues that the exceptions are not met here.
       9 See, e.g., Rolen v. City of Brownfield, 182 F. App’x 362, 365 (5th Cir. 2006) (requiring

compliance with Federal Rules of Civil Procedure); United States v. Wilkes, 20 F.3d 651, 653
(5th Cir. 1994) (requiring compliance with the Federal Rules of Appellate Procedure).
       10 See, e.g., Champion v. United States, 421 F. App’x 418, 423 (5th Cir. 2011); Pickett

v. Nunn, 367 F. App’x 536, 537 (5th Cir. 2010).
       11 See, e.g., Ayika v. Sutton, 378 F. App’x 432, 434 (5th Cir. 2010); Rochon v. Dawson,

828 F.2d 1107, 1110 (5th Cir. 1987).
       12 See, e.g., Franklin v. Comm’r, 297 F. App’x 307, 310 (5th Cir. 2008).

                                              14
    Case: 13-20387       Document: 00512773824          Page: 15     Date Filed: 09/18/2014



                                      No. 13-20387


judgment evidence, 13 file a notice of appeal, 14 and brief arguments on appeal. 15
Fashioning a wholly separate set of exhaustion requirements for pro se
parties—rather than simply construing pro se charges more liberally—would
therefore be incongruous with our general requirement that pro se parties
follow the rules of federal court. Cf. Holender v. Mut. Indus. N. Inc., 527 F.3d
352, 357 (3d Cir. 2008) (rejecting the argument that represented parties should
be held to higher standard in determining what constitutes a charge).
      Second, this result is more consistent with our “well recognized” practice
of liberally construing Title VII’s requirements in light of the statute’s remedial
purpose. See Cooper v. Lewis, 644 F.2d 1077, 1084 (5th Cir. Unit A 1981). As
our sister circuits have explained, the entire point of the judicially-recognized
exceptions to the named-party requirement is to permit suits to go forward
where, despite the plaintiff’s failure to name the defendant in the charges, the
purposes of the named-party requirement have nonetheless been met. See,
e.g., Eggleston, 657 F.2d at 905-06; Glus, 562 F.2d at 888. We do not perceive
a reason why the presence of plaintiff’s counsel is necessarily determinative of
that inquiry such that a categorical rule against represented parties invoking
the exceptions is appropriate. Whether a party is represented by counsel, for
example, tells us very little about whether the underlying purposes of Title
VII’s named-party requirement—which largely concerns whether the allegedly
discriminating party has received sufficient notice either through actual notice
(Eggleston) or a proxy (Glus)—have been met. We therefore reject a per se rule
that parties represented by counsel cannot invoke the judicially-recognized
exceptions to the named-party requirement.



      13 See, e.g., Rolen, 182 F. App’x at 365.
      14 See, e.g., Baca v. Texas, 462 F. App’x 484, 485-86 (5th Cir. 2012).
      15 See, e.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

                                             15
    Case: 13-20387       Document: 00512773824         Page: 16     Date Filed: 09/18/2014



                                      No. 13-20387


                                             C.
       Because the district court granted summary judgment on the grounds
that Baatz and Kulig, as represented parties, could not rely on the exceptions
to the named-party requirement, the district court did not determine whether
Baatz and Kulig could fit within either the Glus or Eggleston exceptions. We
accordingly VACATE the district court’s grant of summary judgment for
Berryhill Corporate and REMAND for further proceedings consistent with this
opinion, so that the district court can determine in the first instance whether
a grant of summary judgment for Berryhill Corporate is appropriate. We
express no view on whether summary judgment should be granted. 16


                                             V.
       We VACATE the district court’s grant of summary judgment for
Berryhill Corporate, and REMAND for further proceedings consistent with
this opinion.




       16  Berryhill Corporate nonetheless urges us to affirm the district court on the
alternative grounds that Baatz and Kulig cannot meet the exceptions under the facts of this
case, or that Berryhill Corporate is not a single or joint employer. Though we may affirm on
any basis supported by the record, our choice to do so is ultimately discretionary. Given the
fact intensive nature of the inquiries that Berryhill Corporate asks us to undertake, as well
as the able district court’s familiarity with this lawsuit, we believe that this case is best
returned to the district court.
                                             16